
	
		I
		112th CONGRESS
		1st Session
		H. R. 196
		IN THE HOUSE OF REPRESENTATIVES
		
			January 6, 2011
			Ms. Loretta Sanchez of
			 California (for herself, Ms.
			 Foxx, and Mr. Boswell)
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary, and in addition to the Committee on the
			 Budget, for a period to
			 be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To amend title 18, United States Code, with respect to
		  the offense of stalking.
	
	
		1.Short titleThis Act may be cited as the
			 Simplifying The Ambiguous Law, Keeping
			 Everyone Reliably Safe Act of 2011 or the
			 STALKERS Act of
			 2011.
		2.Stalking
			(a)In
			 generalSection 2261A of title 18, United States Code, is amended
			 to read as follows:
				
					2261A.Stalking
						(a)Whoever, with
				intent to kill, physically injure, harass, or intimidate a person, or place
				under surveillance with the intent to kill, physically injure, harass, or
				intimidate a person, travels in interstate or foreign commerce or within the
				special maritime and territorial jurisdiction of the United States, or enters
				or leaves Indian country, and in the course of, or as a result of, such
				travel—
							(1)causes or attempts
				to cause bodily injury or serious emotional distress to a person other than the
				person engaging in the conduct; or
							(2)engages in conduct
				that would be reasonably expected to cause the other person serious emotional
				distress;
							shall be
				punished as provided in subsection (c).(b)Whoever, with
				intent to kill, physically injure, harass, or intimidate a person, engages in a
				course of conduct in or substantially affecting interstate or foreign commerce
				that—
							(1)causes or attempts
				to cause bodily injury or serious emotional distress to a person other than the
				person engaging in the conduct; or
							(2)occurs in
				circumstances where the conduct would be reasonably expected to cause the other
				person serious emotional distress;
							shall be
				punished as provided in subsection (c).(c)The punishment for
				an offense under this section is the same as that for an offense under section
				2261, except that—
							(1)if the offense
				involves conduct in violation of a protection order; and
							(2)if the victim of
				the offense is under the age of 18 years or over the age of 65 years, the
				offender has reached the age of 18 years at the time the offense was committed,
				and the offender knew or should have known that the victim was under the age of
				18 years or over the age of 65 years;
							the
				maximum term of imprisonment that may be imposed is increased by 5 years over
				the term of imprisonment otherwise provided for that offense in section
				2261..
			(b)Clerical
			 amendmentThe item relating to section 2261A in the table of
			 sections at the beginning of chapter 110A of title 18, United States Code, is
			 amended to read as follows:
				
					
						2261A.
				Stalking.
					
					.
			3.Best practices
			 regarding enforcement of anti-stalking laws to be included in annual report of
			 the Attorney GeneralIn the
			 annual report under section 529 of title 28, United States Code, the Attorney
			 General shall—
			(1)include an
			 evaluation of Federal, tribal, State, and local efforts to enforce laws
			 relating to stalking; and
			(2)identify and
			 describe those elements of such efforts that constitute the best practices for
			 the enforcement of such laws.
			4.PAYGO
			 ComplianceThe budgetary
			 effects of this Act, for the purpose of complying with the Statutory
			 Pay-As-You-Go Act of 2010, shall be determined by reference to the latest
			 statement titled Budgetary Effects of PAYGO Legislation for this
			 Act, submitted for printing in the Congressional Record by the Chairman of the
			 House Budget Committee, provided that such statement has been submitted prior
			 to the vote on passage.
		
